Citation Nr: 1638144	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO. 11-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to January 1966. The Veteran died in 2011, with his perfected claim pending on appeal. The appellant claims is his surviving spouse and has been substituted as claimant. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by RO. The Board remanded this issue in March 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to certain herbicide agents during his period of service.

2. The Veteran's esophageal cancer did not manifest during service or within one year of separation and was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein.


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in May 2009. The claim was last adjudicated in August 2014.

The duty to assist has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims. The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The appeal was remanded to the RO in March 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ obtain an opinion from a VA oncologist of gastroenterologist as to the etiology of the Veteran's esophageal cancer. The requested opinion was provided by a VA oncologist in May 2014. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran and appellant were notified and aware of the evidence needed to substantiate the claim, the avenues through which such evidence could be obtained, and the allocation of responsibilities in obtaining such evidence. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, diabetes mellitus and organic heart disease are chronic diseases. 38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Additionally, Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

Esophageal cancer is not among those disorders listed as presumed to have been caused by herbicide exposure. VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120  (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The appellant contends that the Veteran had esophageal cancer that onset due to herbicide exposure during his service. However, the preponderance of the evidence is against a finding that the Veteran's esophageal cancer onset during service from herbicide exposure and the appeal will be denied. 
 
Service treatment records contain no documentation of complaints of or treatment for esophageal cancer.

A February 2008 private treatment records reports that the Veteran was diagnosed with esophageal cancer in October 2007.

In an October 2009 statement, the Veteran's treating oncologist observed that he could not rule out herbicide exposure as the primary cause of the Veteran's esophageal cancer. The treating oncologist reiterated this conclusion in February 2010. 

Pursuant to the duty to assist, a VA examination was obtained in May 2014. The VA oncologist stated that the Veteran's esophageal cancer was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The VA oncologist explained that the vast majority of epidemiologic and animal model studies suggested no association between herbicide exposure (Agent Orange, herbicide or dioxin) and esophageal carcinoma risk. The oncologist stated that most of these tumors (esophageal) were assessed as arising from Barrett's metaplasia. The risk factors for esophageal cancer are esophageal reflux and tobacco smoking - the Board observed in this regard that an October 2009 record from one of the Veteran's medical care providers indicated that the Veteran's social history was "positive for smoking." The May 2014 oncologist noted a clear area of columnar mucosa (Barretts) in addition to his ulcerative tumor. The oncologist also noted the Veteran's long-standing gastroesophageal reflux disease (GERD) and concluded that GERD was more likely the cause of the Veteran's esophageal carcinoma. 

The preponderance of the evidence is against a finding of a linkage between the onset of the cancer and a period of service to include presumed exposure to Agent Orange therein. Although the Veteran's treating physician could not rule out exposure as a cause of the Veteran's esophageal cancer, his opinion did not comment on the other factors present in the Veteran's history, as did the opinion of the VA physician. In this respect, conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, these opinions are afforded little probative value.

The more probative opinion is the opinion offered by the VA oncologist in May 2014. The VA oncologist explained that the vast majority of epidemiologic and animal model studies suggested no association between herbicide exposure and esophageal carcinoma risk. The oncologist stated that most of esophageal tumors arose from Barrett's metaplasia and that risk factors for esophageal cancer are esophageal reflux and tobacco smoking. Reviewing the Veteran's medical records, the oncologist noted a clear area of columnar mucosa (Barretts) in addition to his ulcerative tumor. Further, noting his long-standing GERD, the oncologist concluded that the longstanding GERD was more likely the cause of the Veteran's esophageal carcinoma. 
 
The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in April 2014. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Additionally, there is no evidence of malignant tumor shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish malignant tumor. In sum, characteristic manifestations sufficient to identify the disease (malignant tumors) entity were not noted. Additionally, there is no assertion of continuity of or evidence of malignant tumor within one year of separation from service. Thus, service connection cannot be awarded on this presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence supporting this claim are the various general lay assertions. 
The Veteran and appellant are not competent to establish that his esophageal cancer had onset as a result of service, to include presumed exposure to herbicide agents therein. This is a complex medical issue that cannot to be addressed by a layperson. 

Accordingly, the claim of entitlement to service connection for esophageal cancer must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for esophageal cancer is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


